DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  
Perhaps applicant should insert –with—before “an infrared sensor” in lines 3-4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. 20180340833) in view of Chen (U.S. 20200271525), Pompei (U.S. 5325863) and Iuchi et al. (U.S. 5017018) [hereinafter Iuchi].
Liang discloses in Figs. 1-3, 12 an infrared thermometer, comprising 
an upper shell, a lower shell and an ear temperature probe 1 (Fig. 13), wherein also measuring the forehead temperature; 

a protective cap is provided at a head portion of the infrared sensor (horizontally); 
the infrared sensor sleeve 1 has a substantially prismatic shape with an extension of the same prismatic shape but having a smaller diameter, Fig. 1; 
the infrared sensor sleeve is provided with a through hole inside along a lengthwise direction thereof; 
the infrared sensor 2 and the protective cap are inserted inside the through hole, Fig. 1; 
the probe body has a flaring (substantially conical) shape; 
a second through hole is provided inside the probe body along a lengthwise direction thereof (for  insertion of the wires), Fig. 1; 
the infrared sensor and the protective cap are inserted inside the through hole; 
the probe body has a flaring shape; 
Liang does is silent so as a forehead temperature head sleeves the ear temperature probe, and is connected with the lower shell.
Chen teaches a forehead measurement cover 20 with engaging protrusions 14 to be fitted in the recess 22 or the probe body 10 [0008], to both, lower and upper shell, as shown in Fig. 1, since the lower and the upper shells are attached together.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, 
so as to have a forehead temperature head to be attached to the probe when necessary, because measurement of the ear temperature and the forehead temperature 
Liang does not explicitly teach that the sleeve is a copper sleeve.
Pompei discloses the device in the field of applicant’s endeavor and teaches the infrared sensor copper sleeve 202.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, so as to have a copper sleeve, as taught by Pompei, because the use of the particular material, i.e., metal to make the cap, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Liang does not explicitly teach a piece of flat and smooth transparent glass is provided between an end of the probe body having a smaller inner diameter and the infrared sensor copper sleeve. 
Iuchi discloses the device as stated above, and teaches a lens/ glass 5 is provided between an end of the probe body (distal end) having a smaller inner diameter and the infrared sensor sleeve 20. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, so as to add a lens, so as to collect the IR radiation from the ear/ forehead onto the IR sensor, in order to achieve more accurate results of temperature measurements.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. 20180340833) in view of Pompei (U.S. 5325863), Iuchi et al. (U.S. 5017018) [hereinafter Iuchi] and Shih et al. (U.S. 20140153610) [hereinafter Shih].
Liang discloses in Figs. 1-3, 12 an infrared thermometer, comprising 
an upper shell, a lower shell and an ear temperature probe 1 (Fig. 13), wherein also measuring the forehead temperature; 
the ear temperature probe is provided radially from inside to outside with an infrared sensor 2, an infrared sensor sleeve 1 and a probe body; 
a protective cap is provided at a head portion of the infrared sensor (horizontally); 
the infrared sensor sleeve 1 has a substantially prismatic shape with an extension of the same prismatic shape but having a smaller diameter, Fig. 1; 
the infrared sensor sleeve is provided with a through hole inside along a lengthwise direction thereof; 
the infrared sensor 2 and the protective cap are inserted inside the through hole, Fig. 1; 
the probe body has a flaring (substantially conical) shape; 
a second through hole is provided inside the probe body along a lengthwise direction thereof (for  insertion of the wires), Fig. 1; 
the infrared sensor and the protective cap are inserted inside the through hole; 
the probe body has a flaring shape; 
Liang does not explicitly teach that the sleeve is a copper sleeve.
Pompei discloses the device in the field of applicant’s endeavor and teaches the infrared sensor copper sleeve 202.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, so as to have a copper sleeve, as taught by Pompei, because the use of the particular material, i.e., metal to make the cap, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the cap disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill ofa worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Liang does not explicitly teach a piece of flat and smooth transparent glass is provided between an end of the probe body having a smaller inner diameter and the infrared sensor copper sleeve. 
Iuchi discloses the device as stated above, and teaches a lens/ glass 5 is provided between an end of the probe body (distal end) having a smaller inner diameter and the infrared sensor sleeve 20. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, so as to add a lens, so as to collect the IR radiation from the ear/ forehead onto the IR sensor, in order to achieve more accurate results of temperature measurements.
Liang does is silent so as a forehead temperature head sleeves the ear temperature probe, and is connected with the lower shell.
Shih discloses a device in the field of applicant’s endeavor comprising a forehead temperature measuring head H2 attached to the body of the thermometer, Fig. 2. Since body comprising of two shells, and the shells are attached to each other, it is considered that the head is attached to both of the shells, thus, to the lower shell as well. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Liang, 
so as to have a forehead temperature head to be attached to the probe when necessary, because measurement of the ear temperature and the forehead temperature would require different shape of the distal end of the probe, as very well known in the art.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S.  20130006138) in view of Iuchi et al. (U.S. 5017018) [hereinafter Iuchi] and Lin et al. (U.S. 20200025617) [hereinafter Lin].
 Shih et al. (U.S. 20140153610) [hereinafter Shih].
Ho (U.S.  20130006138) discloses in Figs. 1-4 a temperature detecting IR device/ IR thermometer  comprising a copper cap 107, a temperature detecting element 108, a copper sleeve 109 and a hollow probe head 101 [0032] of a flaring shape, Fig. 1.
As could be seen in Fig.2, the copper sleeve 109 has a first through hole and the probe head has a second through hole.
Ho states that the device could measure a forehead temperature also [0071].
The body of the IR thermometer comprises two shells, Fig. 4.
Ho does not explicitly teach a piece of flat and smooth transparent glass is provided between an end of the probe body having a smaller inner diameter and the infrared sensor copper sleeve. 
Iuchi discloses the device as stated above, and teaches a lens/ glass 5 is provided between an end of the probe body (distal end) having a smaller inner diameter and the infrared sensor sleeve 20. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Ho, so as to add a lens, so as to collect the IR radiation from the ear/ forehead onto the IR sensor, in order to achieve more accurate results of temperature measurements.
Ho is silent so as a forehead temperature head sleeves the ear temperature probe, and is connected with the lower shell.
Lin et al. (U.S. 20200025617) [hereinafter Lin] discloses a device in the field of applicant’s endeavor wherein the body of the IR thermometer comprising two shells, and a forehead temperature measuring head 10 is attached to the body of the IR thermometer, thus, to the lower shell.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Ho, 
so as to have a forehead temperature head to be attached to the probe when necessary, because measurement of the ear temperature and the forehead temperature would require different shape of the distal end of the probe, as very well known in the art.
Official Notice is taken with respect to the particular, prismatic, shape of the copper sleeve and its extension: the particular shape, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Ho because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the device, disclosed by Ho, so as to have the copper sleeve of a prismatic shape, so as to make it matching with an opening/ hole in the probe head and easily insertable into the probe head.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855      
                                                                                                                                                                                                  September 21, 2021